 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8      QUINTIN J. STEVENS,
                                                                NO. 2:19-cv-01797-RSM
 9                                    Plaintiff,
10              v.                                              ORDER OF TRANSFER
11      LAKELAND REGIONAL HEALTH
        CENTER,
12
                                      Defendants.
13

14          Plaintiff Quintin J. Stevens filed a motion for leave to proceed in forma pauperis and a
15   complaint alleging medical malpractice. Dkts. 1 and 1-1. Plaintiff states that he lives in Seattle,
16   Washington and that he was put into an induced coma for over a month “due to foreign objects
17   in surgery” presumably at Lakeland Regional Health Center in Lakeland, Florida. Id.
18          Because the defendant is in a district outside of this one, and all events giving rise to
19   Plaintiff’s claims appear to have occurred at the Lakeland Regional Health Center in Lakeland,
20   Florida, venue is proper in the United States District Court for the Middle District of Florida.
21   See 28 U.S.C. § 1391(b).
22          When a case is filed in the wrong district, the district court “shall dismiss, or if it be in
23   the interest of justice, transfer such case to any district or division in which it could have been
24   brought.” 28 U.S.C. 1406(a). The Court concludes that it is in the interest of justice to transfer

       ORDER OF TRANSFER - 1
 1   the instant action so that the District Court for the Middle District of Florida can screen the

 2   case under its own requirements and 28 U.S.C. § 1915(g).

 3          Accordingly, this case is hereby TRANSFERRED to the United States District Court

 4   for the Middle District of Florida. The Clerk is directed to transfer this case, and to send copies

 5   of this Order to Plaintiff and to the Honorable Brian A. Tsuchida.

 6          DATED this 8th day of November 2019.

 7

 8
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


       ORDER OF TRANSFER - 2
